Per Curiam:

The Town of Ridgeland appeals the circuit court’s denial of its motion to set aside a default judgment. Our review discloses, however, that the Transcript of Record does not contain any exceptions to the order from which appeal is taken.
Appeals are brought before this Court on exceptions which must raise the issues to be decided. Rules of Practice in the Supreme Court of South Carolina, Rule 4, sections 1 and 6. In the absence of any exception, as here, there is nothing for us to decide. Evans v. Bruce, 245 S. C. 42, 138 S. E. (2d) 643 (1964). Accordingly, the Town of Ridgeland’s appeal is
Dismissed.